UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

ANDREW RAGAGLIA,

Plaintiff, ANSWER TO COMPLAINT
..VS_

PONTILLO’ S PIZZERIA-GATES,
PONTILLO’ S PIZZERIA-SPENCERPORT
JOE STEPHENS, ET AL., Index No.
Civ. No. 6:19-cV-()6006
Defendants.

 

Defendant loe Stephens (“Defendant”), by and through his attorneys, Cristo Law Group,
LLC d/b/a Trevett Cristo, for his answer to the complaint of the plaintiff herein (the

“Complaint”), states as follows:

l. Admits so much of the allegations contained in the Complaint as allege that
Delivery Drivers, including Plaintiff, Were not paid minimum wage by defendants and Were not

reimbursed for using their own cars for deliveries.

2. Except as expressly admitted herein, denies each and every allegation contained
in paragraphs numbered “l” through “43”, “45” through “88”, and “90” through “92” of the

Complaint.

4. Denies knowledge or information sufficient to form a belief as to the truth or
falsity of the allegations contained in paragraphs numbered “44” and “89” of the Complaint, and

therefore denies same.

5. Affnmatively avers that Delivery Drivers for the businesses operating the
Pontillo’s pizza restaurants in Gates and Spencerport during the relevant time periods, including

Plaintiff, were independent contractors

6. Denies each and every allegation contained in the Complaint not hereinbefore

expressly admitted, controverted or denied.

AS AND FOR A FIRST AFFIRMATIVE
DEFENSE DEFENDANT ALLEGES:

7. Pontillo’s Pizzeria-Gates and Pontillo’s Pizzeria-Spencerport, named as

defendants herein, are not legal entities

8. Pontillo’s Pizzeria~Gates and Pontillo’s Pizzeria-Spencerport are not “doing

business as” names for defendant or any valid legal entity.

WHEREFORE, Plaintiff respectfully requests that the Court dismiss the complaint of the
Plaintiff herein, and grant such other and further relief as the Court deems just, proper and

equitable.

Dated: February 20, 2019

 

 

y: David H. Ealy, Esq., Of Counsel
Attorneys for Defendant
Two State Street, Suite 1000
Roehester, New York 14614
Telephone: (585) 454-2181

 

VER|F|CAT|ON

STATE OF NEW YORK)
COUNTY OF MONROE ) ss.:

JOSEPH D. STEPHENS, being duly sworn, depose and state that he is the individual named as
defendant in the within action; that he has read the foregoing Answer to Complaint and knows
the contents thereof; that the same is true to his own knowledge, except as to the matters therein
stated to be alleged on information and belief, and that as to those matters, he believes it to be
true.

Sworn to before me this
of February, 2019

 

    

 

 

otary Public §

